Honorable Ron Enns Dallam County Attorney County Courthouse P. O. Box 561 Dalhart, Texas 79022
Re: Authority of political subdivisions to jointly build and operate a regional jail facility
Dear Mr. Enns:
You ask the following question:
  May Dallam County, Hartley County, and the City of Dalhart jointly finance, construct, own and operate a regional jail facility?
The Interlocal Cooperation Act provides that `[b]y resolution of the governing body, a political subdivision of the state may contract with other political subdivisions of the state to participate in the ownership, construction, and operation of a regional jail facility.' V.T.C.S. art. 4413(32c), § 4(h)(1). The act defines `local government' to include a county, a home rule city, a general law city, or `any other legally constituted political subdivision . . . or a combination of political subdivisions.' V.T.C.S. art. 4413(32c), § 3(1). It is clear from the equation of `political subdivision' with a county and a city that the two counties and the city may contract under section 4(h) to participate in the ownership, construction and operation of a regional jail facility.
Section 4(h) sets out procedures for financing, locating, and operating the jail. If the counties and city you name follow these requirements, they have authority under the Interlocal Cooperation Act to jointly finance, construct, own, and operate a regional jail facility.
Letter Advisory No. 133 (1977) considered the constitutionality of section 4(h) of the Interlocal Cooperation Act. The provision, pending legislation at the time, was held constitutional under article XI, section 2 of the Texas Constitution, which empower the legislature to provide by general law for jail construction. Thus, as determined in Letter Advisory No. 133, the constitution does not prevent political subdivisions from exercising the power granted by section 4(h) of article 4413(32c), V.T.C.S.
 SUMMARY
The counties of Dallam and Hartley and the city of Dalhart may jointly finance, construct, own and operate a regional jail facility under the authority of article 4413(32c), section 4(h), V.T.C.S.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Richard E. Gray III Executive Assistant Attorney General
  Susan L. Garrison Assistant Attorney General